Citation Nr: 1121595	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease, degenerative disc disease, and herniated nucleus pulpous of the lumbar spine.

2.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1896 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which increased the Veteran's current disability ratings for his lumbar spine and right elbow disabilities to 10 percent, retroactively effective from October 5, 2006.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a travel board hearing held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  Here, the Veteran and his representative testified that he has received additional treatment for his lumbar spine disability at the VAMC since 2007.  The most recent VA treatment records in the Veteran's claims file are dated February 2008.  Accordingly, a remand is required to obtain all relevant VA medical records since February 2008.

Second, the Veteran testified in his August 2010 that his right elbow and lumbar spine disabilities are worse than their currently assigned 10 percent ratings.  Specifically, concerning his lumbar spine disability, the Veteran states that he suffers from burning and tingling sensations in his legs.  He also receives injections every 12 weeks for pain in his low back and participates in physical therapy.  

As for his right elbow disorder, he is right hand dominant so this disability affects his daily activities.  Moreover, the Veteran demonstrates restricted range of motion of the elbow as well as an inability to lift anything heavier than 10 pounds, maximum.  He also states that he has been instructed by his doctors that he needs to receive surgery on his elbow.

Records show the Veteran's most recent VA compensation examinations for both his lumbar spine and right elbow were in October 2007, so more than three years ago.  Since those examinations, as stated above, the Veteran has received additional treatment at VA facilities.  When, as here, a Veteran claims that his conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing the current severity of those disabilities, VA's duty to assist includes providing him new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran therefore needs to be reexamined to reassess the severity of his lumbar spine and right elbow disabilities.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  First, obtain the Veteran's treatment records since February 2008, if he has received additional treatment, from the VA Medical Center (VAMC) where he received treatment.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Schedule the Veteran for VA compensation examinations to reassess the severity of his lumbar spine and right elbow disabilities, to include both orthopedic and neurological evaluations.  He is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have adverse consequences on these pending claims for higher ratings.  38 C.F.R. § 3.655.  
As well, it is absolutely imperative the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand.

(a) When reassessing the severity of the right elbow disability, the examiner should also indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in this elbow as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this elbow/ arm or when his symptoms are most problematic ("flare ups").

And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

(b) When reassessing the severity of the lumbar spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare- up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

3.  Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


